Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-8, drawn to a system for delivering a heart valve, classified in A61F 2/2436.
Claims 9-14, drawn to a delivery sheath, classified in A61F 2/2427
Claims 15-20, drawn to a method for transcatheter treatment, classified in A61M 2025/0024.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed can have materially different design. Invention I is specifically drawn to a system for delivering a heart valve while Invention II is drawn to a delivery sheath. Invention II could also be used in experimentation, testing, as a non-surgically implanted sample device, or used in a clinical environment without specifically being implanted within the body.  Furthermore, the inventions as claimed do not encompass 
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Invention I is specifically drawn to a system for delivering a heart valve while III is drawn to a method for transcatheter treatment. Invention I could also be used in experimentation, testing, as a non-surgically implanted sample device, or used in a clinical environment without specifically being implanted within the body.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Invention II is drawn to a delivery sheath while III is drawn to a method for transcatheter treatment. Invention II could also be used in experimentation, testing, as a non-surgically implanted sample device, or used in a clinical environment without specifically being implanted within the body.
6.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given 
•	the inventions have acquired a separate status in the art in view of their different classification
•	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•	the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774